Cheviot Contact:Thomas J. LinnemanFor immediate release 513-661-0457 Cheviot Financial Corp. Reports Third-Quarter and Nine Month Earnings CINCINNATI, Ohio – October 28, 2011 – Cheviot Financial Corp. (NASDAQ: CHEV), the parent company of Cheviot Savings Bank, today reported net earnings in the third fiscal quarter of 2011 of $969,000, or $0.11 cents per share an increase of 42% from the $683,000, or $0.08 cents per share in net earnings for the third fiscal quarter of 2010.For the nine months ended September 30, 2011 net earnings totaled $2.4 million, or $0.28 per share, compared with net earnings of $1.8 million, or $0.20 per share for the comparable nine month period in 2010. The earnings per share for both the three and nine months ended September 30, 2011 were based on weighted average shares outstanding of 8,757,782, as compared with weighted average shares outstanding of 8,722,075 and 8,723,800 for the comparable 2010 periods. On March 16, 2011, Cheviot Financial Corp. completed its acquisition of First Franklin Corporation.As a result of the acquisition, the Company increased total assets by approximately $277.6 million. Interest income and interest expense for the current three and nine month periods includes the impact of the First Franklin acquisition since March 16, 2011. The $286,000 increase in 2011 third quarter net earnings is due primarily to a $1.8 million increase in net interest income and an increase of $229,000 in other income, which was partially offset by a $50,000 increase in the provision for losses on loans, an increase of $1.6 million in general administrative and other expenses and an increase in the provision for federal income taxes of $154,000, described below. For the first nine months of 2011, the Company’s increase in earnings generally reflected an increase of $3.7 million in net interest income, an increase of $1.0 million in other income and a decrease of $178,000 in the provision for federal income taxes, which were partially offset by an increase of $4.1 million in general, administrative and other expenses and an increase of $150,000 in the provision for losses on loans.The increase in general, administrative and other expenses during the comparative period is a result of legal and professional expenses and approximately two quarters of additional operating costs incurred as a result of the First Franklin acquisition. For the nine months ended
